Case 6:17-cv-00891-PGB-LRH Document 204 Filed 02/03/20 Page 1 of 2 PageID 7930



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 MAURICE JONES, ANTHONY C.
 COOK and MICAH BELLAMY,

                      Plaintiffs,

 v.                                                    Case No: 6:17-cv-891-Orl-40LRH

 GOVERNMENT EMPLOYEES
 INSURANCE COMPANY and GEICO
 GENERAL INSURANCE COMPANY,

                      Defendants.
                                           /

                                           ORDER

       This cause comes before the Court upon a sua sponte review of the file. On

 February 3, 2020, the Court received a letter from the Deputy Commissioner of the

 Louisiana Department of Insurance informing the Court that the contact information

 contained in the Notice of a Proposed Class Settlement was invalid. The Louisiana

 Department of Insurance informed the Court that the Notice may be in violation of 28

 U.S.C. § 1715. 1 The above-mentioned letter is attached to this Order for reference.

       The parties are therefore ORDERED TO SHOW CAUSE by written response filed

 on or before Tuesday, February 18, 2020, why their Notice to Class Members should not

 be stricken and the settlement disapproved. The parties must explain to the Court:

       1. Whether they agree that the information outlined in the Louisiana Department

           of Insurance’s letter is correct;



 1 The Court is aware that 28 U.S.C. § 1715 does not require a call-in number, however,
 the parties should address the concerns, nonetheless.
Case 6:17-cv-00891-PGB-LRH Document 204 Filed 02/03/20 Page 2 of 2 PageID 7931



       2. If so, the steps the parties are taking to correct the invalid information; and

       3. How this impacts the Final Fairness Hearing set for June 17, 2020.

       DONE AND ORDERED in Orlando, Florida on February 3, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                             2
